Composition of committees and delegations
I have received a motion from the Independence and Democracy Group to appoint Mr Farage to replace Mr Colman as a member of the Committee on International Trade. Are there any objections to this?
(DE) Mr President, is there a minimum period for serving on a committee, or is this just intended for today?
You would need to put that question to the Independence and Democracy Group, of course, but I can assure you that the President of Parliament will support absolute transparency in this matter.
Mr President, just to reassure my Austrian colleague, I was in fact a member of the Committee on International Trade for the first two and a half years of this parliamentary term. I then gave way to a colleague who retired from Parliament completely two weeks ago. So, contrary to what you may fear, this is not just a last-minute put-up job.
You have not answered the question as to how long you intend to serve on this committee, but I would infer from your remarks that you will continue to do so until the end of this parliamentary term.